Citation Nr: 1541012	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  11-19 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for third degree burn scar with skin grafting and tenderness, right anterior thigh.

2.  Entitlement to a compensable rating for impairment of thigh, residual of traumatic arthritis of the left hip.

3.  Entitlement to an increased rating greater than 10 percent for traumatic amputation at dip joint, left middle finger.

4.  Entitlement to an increased rating greater than 30 percent for residuals, gunshot wound, left thigh.

5.  Entitlement to an increased rating greater than 50 percent for posttraumatic stress disorder (PTSD).

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Osborne E. Powell, Jr., Esq.


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active military service from February 1970 to October 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veteran's Benefits Management System (VBMS) systems to ensure review of the totality of the evidence.

The issues of entitlement to service connection for peripheral neuropathy and ischemic heart disease, as well as petitions to reopen claims for entitlement to service connection for right knee and back disabilities based on the provision of new and material evidence have been raised by the record in a June 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A veteran has a right to request a hearing before the issuance of a Board decision.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) (West 1991)); 38 C.F.R. §§ 3.103(a) and (c), 19.9, 19.25, 20.704 (2015).  In this case, in the Veteran's initial July 2011 substantive appeal (with respect to the above-listed service connection claim), the Veteran requested an in-person Board hearing.  In his April 2014 substantive appeal as to the other issues on appeal, by contrast, he requested a Board hearing via videoconference.  His representative has since repeatedly requested that the hearing be by videoconference and the Board finds the Veteran's intent in this regard to be clear.

Following the receipt of the above substantive appeals, the claims file was mistakenly sent to the Board prior to the scheduling of the requested hearing.  Thereafter, in April 2015, the Veteran's representative submitted a Freedom of Information Act (FOIA) request for certain records.  While the FOIA request was being handled administratively by the Board, in late June 2015, the Veteran's representative submitted a statement indicating that he intended to submit additional evidence and argument directly to the Board, specifically an Independent Medical Evaluation (IME), and requested that the Board postpone scheduling a hearing for 60 days, or no earlier than August 10, 2015.  In response, the RO's Evidence Intake Center provided the Veteran a letter indicating that he had been scheduled for a videoconference hearing on July 7, 2015.  The Veteran's representative immediately responded, citing the above June 2015 letter to the Board and requested that the hearing be rescheduled for no earlier than September 9, 2015.  Finally, later in July 2015 the Veteran's representative submitted a request to hold open the record under September 9, 2015, for submission of new evidence and argument.  In light of the foregoing, and to the extent that a motion for rescheduling the hearing was necessary, the Board finds that all requirements have been met and that the Veteran should be afforded a videoconference hearing before the Board as requested.  See 38 C.F.R. § 20.704.

As to the additional evidence referenced by the Veteran's representative in the July 2015 request to hold open the record, such evidence has not been received by the Board at this point, but will be given full consideration at the time of adjudication, following the aforementioned videoconference hearing.

Accordingly, the case is REMANDED for the following action:

The RO should make arrangements to schedule the Veteran for a videoconference hearing before the Board for the above issues on appeal, after which the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




